Case 1:20-cv-02484-MSK Document 98 Filed 05/18/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-2484


CITIZENS FOR A HEALTHY COMMUNITY,
et al.,

       Petitioners,

v.

UNITED STATES BUREAU OF LAND MANAGEMENT, et al.,

      Federal Respondents.
______________________________________________________________________________

                  JOINT MOTION FOR EXTENSION OF TIME
______________________________________________________________________________


       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), the Parties hereby seek an extension of time to

confer regarding the contents of Federal Respondents’ Administrative Record, and of subsequent

briefing deadlines set forth in the Joint Case Management Plan adopted by this Court (Doc. 20).

The Joint Case Management Plan set May 21, 2021 as the deadline for filing an amendment to

the Administrative Record and for any motions to complete or supplement the Administrative

Record. (Doc. 20 at 6). The Parties respectfully request the Court extend this deadline by three

weeks, to June 11, 2021, and likewise extend all subsequent deadlines in the Joint Case

Management Plan.

       Good cause exists for the Parties’ requested extension. In accordance with the Joint Case

Management Plan, Federal Respondents lodged the Administrative Record on April 9, 2021, and

Petitioners notified Federal Respondents on April 30, 2021, of documents Petitioners believe
Case 1:20-cv-02484-MSK Document 98 Filed 05/18/21 USDC Colorado Page 2 of 4




should be included in the Administrative Record. The parties have worked diligently to resolve

their dispute as to the contents of the Administrative Record, but need additional time to

determine whether resolution is possible. Once the Parties complete this conferral process,

Federal Respondents will require time to lodge an Amended Administrative Record, or if the

Parties are not able to agree, Petitioners will require time to prepare a motion to complete or

supplement the record. In light of the proximity of the amended Administrative Record Deadline

to the current deadline for Petitioners’ opening brief, the Parties respectfully request a

commensurate extension of all deadlines in the Joint Case Management Plan. The Parties’

proposed revised briefing schedule is as follows:

       A. Deadline for Filing any Amended Administrative Record:

       If the parties are able to informally resolve any disputes regarding the Administrative

Record, Federal Respondents will lodge an amended version of the Administrative Record (if

necessary) with the Court on or before June 11, 2021.

       B. Deadline for Filing Motions to Complete and/or Supplement the Administrative
          Record:

       If the parties are not able to resolve disputes involving the administrative record, the

deadline for filing any motions to complete or supplement the Administrative Record will be

June 11, 2021. The Response and Reply deadlines for any such motions will be governed by

D.C.COLO.L.Civ.R.7.1(C). The filing of a motion to complete or supplement the Administrative

Record will stay the merits briefing schedule set forth below until resolution of that motion, at

which time the parties would propose a new merits briefing schedule.

       C. Petitioners’ Opening Brief Due:


JOINT MOTION FOR EXTENSION OF DEADLINES                                                  PAGE 2 of 4
Case 1:20-cv-02484-MSK Document 98 Filed 05/18/21 USDC Colorado Page 3 of 4




       If no motions over the completeness of the Administrative Record are filed, then the

deadline for filing Petitioners’ Opening Brief shall be July 16, 2021.

       D. Federal Respondents’ Response Brief Due:

       If no motions over the completeness of the Administrative Record are filed, then the

deadline for Federal Respondents’ Response Brief shall be August 23, 2021.

       E. Petitioners’ Reply Brief (If Any) Due:

       If no motions over completeness of the Administrative Record are filed, Petitioners’

Reply Brief shall be filed by September 29, 2021.

       RESPECTFULLY SUBMITTED this 18th day of May, 2021.


                                              /s/ Melissa Hornbein
                                              Melissa A. Hornbein
                                              WESTERN ENVIRONMENTAL LAW CENTER
                                              103 Reeder’s Alley
                                              Helena, MT
                                              (p) 406.708.3058
                                              hornbein@westernlaw.org

                                              Kyle J. Tisdel (CO Bar No. 42098)
                                              WESTERN ENVIRONMENTAL LAW CENTER
                                              208 Paseo del Pueblo Sur, Suite 602
                                              Taos, New Mexico 87571
                                              (p) 575.613.8050
                                              tisdel@westernlaw.org

                                              Counsel for Petitioners

                                              Diana Dascalu-Joffe (CO Bar No. 50444)
                                              CENTER FOR BIOLOGICAL DIVERSITY
                                              1536 Wynkoop St., Ste. 421
                                              Denver, CO 80202
                                              (p) 720.925.2521
                                              ddascalujoffe@biologicaldiversity.org


JOINT MOTION FOR EXTENSION OF DEADLINES                                             PAGE 3 of 4
Case 1:20-cv-02484-MSK Document 98 Filed 05/18/21 USDC Colorado Page 4 of 4




                                      Counsel for Petitioner Center for Biological Diversity

                                      Nathaniel Shoaff (CA Bar No. 256641)
                                      SIERRA CLUB
                                      2101 Webster Street, Suite 1300
                                      Oakland, CA 94612
                                      (p) 415.977.5610
                                      nathaniel.shoaff@sierraclub.org

                                      Counsel for Petitioner Sierra Club

                                      Jean E. Williams
                                      Acting Assistant Attorney General
                                      United States Department of Justice
                                      Environment and Natural Resources Div.

                                      /s/ Caitlin Cipicchio
                                      Caitlin Cipicchio
                                      Trial Attorney, Natural Resources Section
                                      P.O. Box 7611
                                      Washington, D.C. 20044
                                      202-305-0503
                                      202-305-0506 (fax)
                                      caitlin.cipicchio@usdoj.gov

                                      Counsel for Federal Respondents




JOINT MOTION FOR EXTENSION OF DEADLINES                                       PAGE 4 of 4
